DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
In light of the Applicant’s amendment the 35 USC 112 rejections of the previous Office correspondence are withdrawn. 

Claim Rejections - 35 USC § 103

Claim(s) 1, 2, 4, 6-7 and 10-11 is/are rejected under 35 U.S.C. 103 as being anticipated by Tazawa et al. (JP 2017-072430 A) in view of Chu et al. (U.S. 5,353,619 A).
With regard to claim 1, Tazawa discloses a container comprising: a container body (20, Fig. 1) that includes a wall portion (22, Fig. 1) separating inside (at 25, Fig. 2) and outside (opposite 25, Fig. 2) and is formed of a long-fiber-reinforced silicon-carbide composite material obtained by combining monofilaments of silicon carbide with a silicon carbide matrix (¶ 26), the wall portion having a thickness equal to a specific dimension (22 is shown to have a width, Fig. 1); and a lid (32, Fig. 2) capable of closing at least one opening of the container body, formed of a material containing at least silicon carbide (¶ 31) and wherein shape of the lid is at least one of an outer stopper covering an outer periphery of an end portion of the container body, an inner stopper provided inside the opening, and an inner-and-outer stopper covering the end portion of the opening (Fig. 1) and a bonding portion wherein the container body and the lid overlap is hermetically sealed (¶ 29).
Tazawa does not disclose a container equipped with a wall portion separating inside and outside that thickness is within a range of 1.2 to 2.5 times the specific dimension.
Chu teaches a lid wall portion separating inside and outside that is at least twice the thickness (within the range of 1.2 to 2 times) of the specific dimension (C2:L14-16).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the thickness of the lid as taught by Chu to modify the invention of Tazawa in order to reduce the amount of total metal used in construction without sacrificing the structural integrity of the container sidewall  (C2:L16-19).
With regard to claim 2, Tazawa-Chu as applied in claim 1 above discloses the claimed invention.
Further, Chu teaches wherein a thickness of a portion where the container body overlaps with the lid in a state of closing the at least one opening with the lid is within a range of 1 to 3 times the specific dimension (C2:L14-16).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the thickness of the lid as taught by Chu to modify the invention of Tazawa-Chu in order to reduce the amount of total metal used in construction resulting in a substantial cost savings for the can manufacturer and user as well as being more efficient from the standpoints of energy and materials usage (C2:L19-22).
With regard to claim 4, Tazawa-Chu as applied in claim 1 above discloses the claimed invention wherein a gap (from 23 to 33, Fig. 1) between the container body and the lid is sealed with an intermediate material under a state where the at least one opening is closed with the lid (¶ 60).
With regard to claim 6, Tazawa-Chu as applied in claim 1 above discloses the claimed invention wherein the container body has a cylindrical shape (Fig.1; ¶ 28); and the at least one opening is provided at one end portion or each of both end portions of the container body to be closed with the lid (¶ 28).
With regard to claim 10, Tazawa-Chu as applied in claim 1 above discloses the claimed invention wherein the lid is formed of a long-fiber-reinforced 25silicon-carbide composite material obtained by combining monofilaments of silicon carbide with a matrix of silicon carbide (¶ 31).
With regard to claim 11, Tazawa-Chu discloses a method for closing a container comprising: forming a container body (20, Fig. 1; ¶ 26) from a long-fiber-reinforced silicon-carbide composite material obtained by combining monofilaments of silicon carbide with a matrix of silicon carbide (¶ 26), in such a manner that a wall portion capable of separating inside and outside of the container body has a thickness equal to a specific dimension (22 is shown to have a width, Fig. 1); forming a lid (32, Fig. 2) from of a material containing at least silicon carbide (¶ 31) and wherein a shape of the lid is at least one of an outer stopper covering an outer periphery of an end portion of the container body and an inner stopper provided inside an opening of the container body; closing the opening with the lid (Fig.1); and sealing a bonding portion where the container body and the lid overlap (¶ 29).
Further, Chu teaches a lid wall portion separating inside and outside that is at least twice the thickness (within the range of 1.2 to 2 times) of the specific dimension (C2:L14-16).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching wall thickness a taught by Chu to modify the invention of Tazawa-Chu in order to have open end of a tubular can having a closed end formed integrally with the cylindrical sidewall (C2:L56-57).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tazawa in view of Chu as applied in claim 1 above in further view of Sato et al. (U.S. 10,781,026 B2).
With regard to claim 3, Tazawa-Chu as applied in claim 1 above discloses the claimed invention.
Tazawa-Chu does not disclose wherein a screw cutting is formed on each of the container body and the lid in such a manner that the lid is screwed onto the container body.
Sato teaches a container (10, Fig. 1) wherein a screw cutting is formed on each of the container body (28, Fig. 5) and the lid (43, Fig. 2) in such a manner that the lid is screwed onto the container body.
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the screw threads as taught by Sato to modify the invention of Tazawa-Chu such that the lid closes the container body (C5:L41-42).

Claims 5, 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tazawa in view of Chu as applied in claims 1 and 11 above in further view of Kumar et al. (U.S. 2016/0354869 A1).
With regard to claim 5, Tazawa-Chu as applied in claim 1 above discloses the claimed invention.
Tazawa-Chu does not disclose an intermediate material for sealing a gap between respective bonding surfaces of the container body and the lid, wherein metallization is applied to the respective bonding surfaces; and the intermediate material is applied to an area subjected to the metallization in such a manner that the intermediate material enters the gap and the gap is sealed by the intermediate material under a state where the at least one opening is closed with the lid.
Kumar teaches a sealing method comprising an intermediate material (60, Fig. 1) capable of sealing a gap between respective bonding surfaces of the container body and the lid, wherein metallization is applied to the respective bonding surfaces (¶ 51); and the intermediate material is applied to an area subjected to the metallization in such a manner that the intermediate material enters the gap and the gap is sealed by the intermediate material under a state where the at least one opening is closed with the lid (¶ 51).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the intermediate material seal with metallization to modify the invention of Tazawa-Chu in order to improve the wetting of the ceramic surface, and forming the thin reaction layer (¶ 33).
With regard to claim 8, Tazawa-Chu as applied in claim 1 above discloses the claimed invention.
Tazawa-Chu does not disclose an intermediate material applied to seal a gap between respective bonding surfaces of the container body and the lid under a state where the at least one opening is closed with the lid, wherein the intermediate material contains at least one of (a) an inorganic adhesive using metal alkoxide of silicate type or phosphate type, (b) a ceramic precursor polymer of polycarbosilane, polycarbosilazane, or polyorganoborosilazane, (c) a carbon adhesive using phenolic resin, (d) a metal brazing material of silver braze, gold braze, platinum braze, palladium braze, phosphorous copper braze, or nickel braze, and (e) an inorganic brazing material of glass, silicon, or metal oxide.
Kumar teaches an intermediate material applied to seal a gap between respective bonding surfaces of the container body and the lid under a state where the at least one opening is closed with the lid, wherein the intermediate material contains at least one of a metal brazing material of nickel braze (¶ 28).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the nickel braze material as taught by Kumar to modify the invention of Tazawa-Chu in order to enhance other properties of the braze alloy, such as the thermal expansion coefficient, and the phase stability (¶ 28).
With regard to claim 13, Tazawa-Chu as applied in claim 11 above discloses the claimed method.
Tazawa-Chu does not disclose the method comprising; performing metallization on an entry range of an intermediate material in advance, the intermediate material being for sealing a gap where the container body overlaps with the lid face. 
Kumar teaches a method comprising: performing metallization on an entry range of an intermediate material in advance, the intermediate material being for sealing a gap where the container body overlaps with the lid face (¶¶ 50-51).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the method comprising a step of performing metallization on an entry range of an intermediate material in advance as taught by Kumar to modify the invention of Tazawa-Chu in order to provide good stability and chemical resistance within determined parameters at a determined temperature (¶ 54).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tazawa in view of Chu as applied in claim 1 above in further view of Hayashi et al. (U.S. 9,776,380 B2).
Tazawa-Chu does not disclose an intermediate material applied to seal a gap between respective bonding surfaces of the container body and the lid under a state where the at least one opening is closed with the lid, wherein the intermediate material contains (a) an inorganic adhesive using metal alkoxide of silicate type or phosphate type, (b) a ceramic precursor polymer of polycarbosilane, polycarbosilazane, or polyorganoborosilazane, and (c) 30 to 60 wt% of silicon carbide additive.
Hayashi teaches an intermediate material applied to seal a gap between respective bonding surfaces of the container body and the lid under a state where the at least one opening is closed with the lid (4, fig. 1), wherein the intermediate material contains an inorganic adhesive using metal alkoxide of silicate type or phosphate type (C7:L4-7).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the intermediate sealing material containing an inorganic adhesive as taught by Hayashi to modify the invention of Tazawa-Chu in order to use an inorganic-based adhesive material having a sufficient resistance even in, for example, a high-temperature atmosphere of 1000.degree. C (C7:L1-3).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tazawa in view of Chu as applied in claim 11 above in further view of Li et al. (U.S. 2008/0078501 A1).
With regard to claim 12, Tazawa-Chu as applied in claim 11 above discloses the claimed method.
Tazawa-Chu does not disclose a method comprising: applying an intermediate material to seal a gap between respective bonding surfaces of the container body and the lid; and causing the intermediate material to enter the gap under capillary phenomenon by melting the intermediate material.
Li teaches a method comprising: applying an intermediate material to seal a gap between respective bonding surfaces of the container body and the lid; and causing the intermediate material to enter the gap under capillary phenomenon by melting the intermediate material (¶ 26).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of sealing a gap using the capillary phenomenon as taught by Li to modify the invention of Tazawa-Chu in order to improve the strength of a mechanical body (¶ 10).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tazawa in view of Chu as applied in claim 11 above in further view of Brown et al. (U.S. 10,145,271 B2).
With regard to claim 14, Tazawa as applied in claim 11 above discloses the claimed method.
Tazawa-Chu does not disclose a method wherein the container body or the lid is formed by at least one of a chemical vapor deposition method and a chemical vapor infiltration method.
Brown teaches a manufacturing method wherein a product is formed by at least one of a chemical vapor deposition method and a chemical vapor infiltration method (C3:L43-44).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the manufacturing method as taught by Brown to modify the invention of Tazawa-Chu in order to provide a protective coating (C2:L22).

Response to Arguments
Applicant's arguments filed 06 January 2022 have been fully considered but they are not persuasive. 
In response to the Applicant's argument that Tazawa does not disclose that the lid is in a range of 1.2 to 2.5 times the specific dimension is correct. The Examiner has added Chu as a secondary reference to teach this feature (see rejections supra).
In response to the Applicant's argument that Tazawa does not disclose a shape of the  lid is at least one of a shape of an outer stopper covering an outer periphery of an end portion of the container body and a shape of an inner stopper provided inside the at least one opening, and a bonding portion where the container body and the lid overlap is hermetically sealed.

    PNG
    media_image1.png
    416
    648
    media_image1.png
    Greyscale

The Examiner believes that the preceding two figures show an outer stopper covering an outer periphery of an end portion of the container body or a shape of an inner stopper provided inside the at least one opening and a bonding portion where the container body and the lid overlap is hermetically sealed (¶ 29).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735      

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735